Citation Nr: 0211018	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  96-45 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus at any time from May 31, 1995 to August 
22, 2000.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus, from August 23, 2000.  

3.  Entitlement to an initial compensable rating for 
residuals of frostbite of the right foot.

4.  Entitlement to an initial compensable rating for 
residuals of frostbite of the left foot.  

(Adjudication of the issues of entitlement to service 
connection for degenerative arthritis of the cervical spine, 
arthritis of the lumbar spine, a right hand disorder, a hip 
disorder, tinnitus, and residuals of a head injury, will be 
addressed in a separate decision of the Board.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to September 1963.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a May 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
bilateral pes planus and assigned a noncompensable rating 
effective May 31, 1995; and denied service connection for 
degenerative joint disease of the cervical spine, arthritis 
of the lumbar spine, a right hand disorder, a hip disorder, a 
hearing problem, residuals of a head injury, and residuals of 
frostbite of the feet.  The veteran perfected an appeal to 
the Board on these issues in August 1996.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in February 1997.  In a February 1997 
rating decision, the hearing officer granted a 10 percent 
rating for the service-connected bilateral pes planus, 
effective May 31, 1995.  The remaining service connection 
claims remained denied.  In April 1997, the veteran expressed 
his disagreement with the 10 percent rating for the pes 
planus, and continued his appeal.  

In an April 1998 decision, the Board granted service 
connection for residuals of frostbite of the feet; denied a 
rating in excess of 10 percent for bilateral pes planus; and 
denied service connection for degenerative joint disease of 
the cervical spine, arthritis of the lumbar spine, a right 
hand disorder, a hip disorder, tinnitus, and residuals of a 
head injury, on the basis that the claims were not well-
grounded.  

In a July 1998 rating decision, the RO implemented the 
Board's grant of service connection for residuals of 
frostbite of the feet, and assigned a noncompensable rating 
for each foot, effective May 31, 1995.  

The veteran appealed the Board's April 1998 decision 
pertaining to the denials to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2001, the 
Court issued an Order that vacated the Board's April 1998 
decision and remanded the case to the Board for 
readjudication of the claim in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  

In a January 2001 rating decision, while the case was pending 
with the Court, the RO granted a 30 percent rating for the 
veteran's bilateral pes planus, effective August 23, 2000.  
Since the veteran essentially has staged ratings in effect 
for the bilateral pes planus, the Board has separated the 
matter into two separate issues as indicated on the initial 
page of this decision.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for degenerative joint 
disease of the cervical spine, arthritis of the lumbar spine, 
a right hand disorder, a hip disorder, tinnitus, and 
residuals of a head injury, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 

2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  

Remand of the non-inextricably intertwined issues of 
entitlement to initial compensable ratings for frostbite of 
the right and left feet, pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999), is deferred pending the above noted 
development and disposition of the service connection issues 
in a separate decision.

In July 2001, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  This issue has not been 
addressed by the RO, is not inextricably intertwined with any 
issue on appeal, and has not been certified for appellate 
review.  It is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues adjudicated herein has been 
obtained and the duties to inform and assist have been met.

2.  From May 31, 1995 to August 22, 2000, the veteran's 
bilateral pes planus was manifested by marked deformity, pain 
on use, and characteristic callosities.  

3.  From August 23, 2000, the veteran's bilateral pes planus 
continued to be manifested by marked deformity, pain on use, 
and characteristic callosities; his symptoms were improved 
with the use of orthopedic inserts, and the medical evidence 
does not show symptoms such as marked pronation, extreme 
tenderness, inward displacement, and severe spasm on 
manipulation of the tendo achillis.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for bilateral pes 
planus, from May 31, 1995 to August 22, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5276 
(2001).  

2.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus from August 23, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, as directed by the Court Order in April 2001, the 
Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) , Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  Furthermore, the Board is of the opinion 
that the new legislative changes are more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by correspondence from the RO, by 
the May 1996, February 1997, and January 2001 rating 
decisions, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and by letter communications 
with the veteran with correspondence copies to his 
representative.  Additionally, it is noted that these 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran and his representative have received these 
communications.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for an increased rating for his 
service-connected bilateral pes planus, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The veteran has been afforded VA 
examinations, the results of which are reported below.  There 
is no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).  After 
careful consideration of the evidence, any reasonable doubt 
remaining should be resolved in favor of the veteran.  
38 C.F.R. § 3.102, (2001).  

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Bilateral 
pes planus, with moderate manifestations such as weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet warrants a 10 percent rating.  Bilateral pes planus with 
severe manifestations, such as objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities will be assigned a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, is assigned a 50 percent schedular 
rating.  This is the maximum rating available under 
Diagnostic Code 5276.  

I.  Rating in Excess of 10 Percent from May 31, 1995 to 
August 22, 2000

Upon a review of the evidence, the Board finds that a 
30 percent rating is warranted for the veteran's bilateral 
pes planus from May 31, 1995 to August 22, 2000.  A private 
clinical record, dated in November 1995, indicated that the 
veteran had bilateral plantar fasciitis.  A low dye strapping 
of the left foot was applied for mechanical relief.  It was 
recommended that he remain non-weight bearing as much as 
possible.  Upon VA examination in March 1996, it was reported 
that the veteran had calluses on both heels and over the 
plantar surface of the fifth right toe and the left great 
toe.  When responding to the question related to deformity, 
the examiner stated that there was evidence of pes planus.  
There were no vascular changes on the skin.  Pronation was 
within normal limits.  X-rays did not show any abnormalities 
except for calcaneal spurs.  

Private clinical records dated from January 1998 to March 
1998, show that the veteran continued to complain of pain in 
both feet.  It was noted that he had a painful pes planus 
deformity.  Clinical evaluation showed pain on palpation of 
the plantar fascia.  Insoles were recommended.  In February 
1998, a low dye strapping was done on both feet for support.  
When the strapping was removed, his pain returned.  In March 
1998, he was casted for biomechanical orthotics.  

At a June 1998 Cold Injury VA examination, the examiner noted 
that the veteran had a significant decrease in arch height 
upon weight-bearing, and his feet were pronated.  There was 
significant pain on palpation of the plantar fascia of both 
feet, and he had some plantar calluses on both feet.  He also 
had extreme forefoot abduction.  There was no edema.  The 
assessment was plantar fasciitis of both feet.  

With consideration of 38 C.F.R. §§ 3.102 and 4.7, the Board 
concludes that the clinical picture related to the veteran's 
pes planus may be characterized as severe, with findings 
consistent with marked deformity, pain on use of the feet, 
and characteristic callosities.  Hence, a 30 percent rating 
may be assigned for the period from May 31, 1995 to August 
22, 2000.  However, the evidence does not show the veteran's 
pes planus to be pronounced, with marked pronation, extreme 
tenderness of plantar surfaces on both feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
that a 50 percent rating requires.  Hence, a rating in excess 
of 30 percent is not warranted for this time period.  


II.  Rating in Excess of 30 Percent from August 23, 2000

The Board also finds that the preponderance of the evidence 
is against a rating in excess of 30 percent for the veteran's 
bilateral pes planus from August 23, 2000.  As discussed 
above, the evidence does not reflect findings consistent with 
pronounced bilateral pes planus such as marked pronation, 
extreme tenderness of plantar surfaces on both feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation.  In fact, none of these manifestations were 
documented upon VA examinations in March 1996, June 1998, and 
October 2000, or in the private clinical records.  
Furthermore, it has been shown that his foot condition 
improved with the use of the biomechanical orthotics that had 
been made for him.  Upon VA examination for the feet in 
October 2000, the examiner noted that there was no unusual 
shoe wear pattern, and the alignment of the Achilles tendon 
was normal on non-weight bearing, and only minimally 
misaligned on weight bearing.  His insoles relieved his 
symptoms in the distribution of the weight on his feet.  Upon 
VA examination for cold injury residuals in October 2000, the 
examiner diagnosed the veteran with supple-type bilateral pes 
planus.  Based on this evidence, the Board concludes that the 
veteran has not met the criteria for a 50 percent rating for 
his bilateral pes planus.  Therefore, a rating in excess of 
30 percent for this disability is not warranted at this time.  

III.  Conclusion

In conclusion, the Board notes that, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that 38 C.F.R. §§ 4.40, 4.45 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  However, Diagnostic Code 5276, acquired 
flatfoot, does not evaluate the veteran's foot disability 
with respect to loss of range of motion; therefore, sections 
4.40 and 4.45, with respect to pain on motion, are not 
applicable to this case.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  


ORDER

A 30 percent rating for bilateral pes planus, from May 31, 
1995 to August 22, 2000, is granted, subject to the 
regulations governing the payment of monetary awards.  

A rating in excess of 30 percent for bilateral pes planus, 
from August 23, 2000, is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:  

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

